Title: To John Adams from Benjamin Stoddert, 13 May 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 13: May 1799

The Frigate United States arrived on Friday—The Montezuma Murray, the Herald, Russell, and the Revenue Cutters General Greene, & Scammel, have since come into the Delaware. The copy of Capt Murrays letters which I have the honor to enclose, contains every thing of importance by these Vessels.—Capt. Tingey has sent in a prize, a small Vessel, not yet come up to the City, tho she is, I understand in the River. Every exertion shall be made to get these Vessels to Sea without delay. Having just received accot. of their arrival, I have not time to be more particular.
I have the honor to be /  with the highest respect /  & esteem Sir yr. most /  Obedt. Servt

Ben Stoddert